—Judgment, Supreme Court, Bronx County (Frank Diaz, J., and a jury), entered August 3, 1995, awarding plaintiff damages against defendants in a personal injury action, unanimously affirmed, without costs.
Defendants waived their claim that a new trial is required because of the nonparticipation of one of the jurors on all of the issues, having failed to raise any objection in the trial court (Arizmendi v City of New York, 56 NY2d 753). Concur— Sullivan, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.